Citation Nr: 0826103	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-18 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective June 1, 
2002.

2.  Entitlement to service connection for hypertension due to 
service-connected diabetes mellitus Type II.

3.  Entitlement to special monthly compensation (SMC) for aid 
and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  Service in Vietnam and award of the Combat 
Infantry Badge is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In the January 2003 rating decision, the RO granted service 
connection for PTSD evaluated as 30 percent from February 16, 
2001 to February 25, 2002; 100 percent from February 26, 
2002, to May 30, 2002, a period when the veteran was 
hospitalized for PTSD; and, 30 percent from June 1, 2002, to 
the present time.  That rating decision also denied service 
connection for hypertension secondary to service-connected 
diabetes, and denied entitlement to SMC.  The veteran 
disagreed and perfected an appeal.

In March 2005, the veteran and his representative presented 
evidence and testimony in support of the veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In an August 2005 decision, the Board denied the veteran's 
claims for service connection for a skin disorder, a 
bilateral knee disorder, a back disorder, a right hand 
disorder, and a right ear disorder.  The Board also remanded 
the claims for an increased rating for PTSD, service 
connection for hypertension, Individual unemployability 
(TDIU), and SMC for further procedural and evidentiary 
development.

Issue not on appeal

In a January 2008 rating decision, the RO granted entitlement 
to TDIU effective April 24, 2003.  The full benefits sought 
in the veteran's appeal of TDIU have been granted and there 
is nothing in the record to indicate the veteran has 
disagreed with the effective date for that claim.  Thus, no 
dispute regarding TDIU remains of record and no further 
action from the Board is required.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDINGS OF FACT

1.  A January 2006 VA examiner noted that psychological 
testing indicated the veteran exaggerated his descriptions of 
symptoms caused by PTSD.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's 
hypertension is not due to his service-connected diabetes 
mellitus Type II.

3.  The criteria for special monthly compensation for aid and 
attendance or at the housebound rate are not met.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310(a) (2007).

3.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate is not warranted.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his PTSD is worse than 
that recognized by VA.  He further contends that his 
hypertension condition was caused by his service-connected 
diabetes disability, and that his disabilities combine to 
warrant payment of special monthly compensation.  The Board 
will address certain preliminary matters and then render a 
decision on the claims on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claims in 
August 2005 for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to provide 
the veteran with notice of the evidence required to 
substantiate his claims for an increased disability rating 
and special monthly compensation.  The remand also required 
VBA to seek records pertaining to the veteran's medical 
condition from the Ohio Public Employee Retirement System 
(OPERS) and the Social Security Administration (SSA).  The 
Board remanded the veteran's TDIU claim for further 
development to include referral of the claim to the Director 
of Compensation and Pension for determination whether TDIU 
was warranted on an extraschedular basis. Finally, the remand 
instructed VBA to provide the veteran with physical and 
psychological examinations to determine whether the veteran's 
PTSD caused alcohol and drug dependence, to determine the 
etiology of hypertension, and for an examination to determine 
whether the veteran met the criteria of SMC.

As more fully discussed below, the Board finds that the 
veteran was informed of the evidence required to substantiate 
his claims in a September 2005 letter.  The record also 
demonstrates that VBA sought and obtained records from OPERS 
and was informed that SSA had no relevant records.  The 
Director of Compensation and Pension responded to VBA's 
request for a determination in October 2007.  Last, the 
veteran underwent physical and mental examinations in January 
2006. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Based on the responses to the remand detailed above, the 
Board finds that VBA has substantially complied with the 
August 2005 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 38 U.S.C.A. §§ 
5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
November 2001 and September 2005.  The RO informed the 
veteran in the November 2001 notice letter about the 
information and evidence that is necessary to substantiate 
his claim for service connection by informing the veteran 
that the evidence must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease; he had a current physical or 
mental disability shown by medical evidence; and, that there 
is a relationship between his disability and an injury, 
disease, or event in military service.  The November 2001 
letter also informed the veteran what was required to 
substantiate a claim for secondary service connection.

In the September 2005 notice letter, the veteran was informed 
about the information and evidence necessary to substantiate 
his claims for an increased disability rating, special 
monthly compensation, and secondary service connection.  

In addition, both letters notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
August 2006.  

The Board further finds that the veteran received 
appropriate notice, with respect to his increased rating 
claim, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Significantly, the 
veteran's representative has submitted briefs in support 
of the veteran's claim dated January 2005 and June 2008.  
In the January 2005 brief, the veteran's representative 
set out the specific criteria of the diagnostic code 
pertaining to the veteran's claim for PTSD, and 
specified the relevant symptomatology for his PTSD 
disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Sanders 
Court provided that if there was evidence the veteran 
had actual knowledge of the subject matter of the 
notice, then that satisfied VA's showing that there was 
no prejudice to the veteran.  As indicated above, the 
statements of the veteran's representative, and the 
statements made during the hearing, make clear that the 
veteran had actual knowledge of the information required 
under Vazquez-Flores.  For that reason, no prejudice to 
the veteran is evident.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), excerpts from his Army personnel file, as well 
as all pertinent private medical records identified by the 
veteran are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The veteran 
was provided medical examinations to include in December 
2002, August 2004, and January 2006.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony at a 
hearing at the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective June 1, 
2002.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran was examined in January 2006 by a VA examiner who 
reviewed the veteran's VA claims folder, interviewed the 
veteran and gave the veteran several psychological tests, 
including the Minnesota Multiphasic Personality Test-2 (MMPI) 
and Test of Memory Malingering (TOMM).  The examiner noted 
the veteran has complained of depression and anxiety stemming 
from things he did or saw in Vietnam.  The veteran told the 
examiner that he experienced thoughts of suicide, and had 
intermittent auditory hallucinations.

In prior examinations, the veteran also reported having 
intrusive thoughts about events in Vietnam, feelings of 
detachment and estrangement, constant feelings of 
irritability, problems controlling anger, and difficulty 
sleeping.  See December 2002 VA examination report.  In his 
October 2001 statement, the veteran stated he had been 
married three times, couldn't control his temper, couldn't 
sleep a full night, had violent dreams several times per 
week, had an aversion to crowds and was untrusting of others.  

The January 2006 examiner found that the veteran's test 
results met several of the DSM-IV criteria for Major 
Depressive Episode and PTSD, to include diminished interest 
or pleasure in almost all activities nearly every day, sleep 
difficulties, fatigue and loss of energy, recurrent and 
intrusive distressing recollections of events in Vietnam, 
efforts to avoid thoughts, feelings or conversations 
associated with Vietnam, feeling of detachment from others, 
and irritability.  But, the degree to which the veteran 
reported these and other symptoms was deemed to be 
exaggerated.

The January 2006 examiner found that the veteran's test 
results on the MMPI and the TOMM indicated "with a 
reasonable degree of scientific certainty, that the overall 
pattern of test results is indicative of probable MND 
(malingering neurocognitive deficit) in an individual who is 
also malingering psychopathological symptom disturbance.  The 
findings of malingering "cast doubt on the magnitude of the 
[veteran's] reports of psychiatric symptom disturbance."  
The Board observes that while the examiner reported 
malingering, he also found that "this is not to argue that 
the veteran is free of such disturbance or does not have 
PTSD, but rather that he appears to be exaggerating the 
extent of emotional distress . . . ."  In other words, the 
veteran's diagnosis of PTSD is still valid, but "the 
veracity of the magnitude of his psychopathologic symptom 
disturbance remains in question."

The January 2006 examiner did not, as the August 2005 Remand 
Order requested, render a GAF score.  He first explained that 
it was not within the realm of "best practices" under DSM-
IV criteria to attribute a GAF score to separate 
psychological conditions.  Thus, he did not provide a GAF 
score for PTSD separate and distinct from polysubstance 
abuse.  Second, he determined that the indications of 
malingering prevented him from determining GAF ratings.  
Thus, there is no recent GAF rating.  Indeed, the examiner 
called into question whether earlier GAF scores were 
legitimate: "[W]hile subsequent GAF scores were lower, we 
have no way of knowing whether these were a legitimate 
reflection of the veteran's functional capacity or are 
contaminated by his exaggeration."

As an aside, the Board notes that the August 2005 Board 
remand order asked for a separate GAF for PTSD to the extent 
it was practicable.  Because the examiner explained why such 
a GAF rating was not practicable, the Board finds that the 
examiner complied with the remand.

The Board observes that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991). 
Further, the Court of Appeals for Veterans Claims has held 
that "[t]he duty to assist is not always a one-way street."  
Id.  In this case, the medical evidence supports a finding 
that the veteran has attempted in December 2001 and in the 
most recent examination to exaggerate his PTSD symptomatology 
and in the process has obscured the medical evidence 
regarding the nature and extent of PTSD.  

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses, like the 
veteran, by first determining whether the witness is 
competent to make the statement at issue.  The Court found in 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 
F.3d 604 (Fed. Cir. 1996), that credible testimony is that 
which is plausible or capable of being believed. Caluza 
citing Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir. 1971) (citing Lester v. State, 370 S.W.2d 405, 408 
(1963)); see also Weliska's Case, 131 A. 860, 862 (Me. 1926); 
Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A 
credible witness is one whose statements are within reason 
and believable . . . ."). 

In this case, the Board finds that veteran's statements 
regarding the extent and nature of his PTSD symptomatology 
are not credible and can not be believed.  His statements 
were exaggerated, thus calling into question his competence 
to accurately relate what his symptomatology is.  Moreover, 
his statements were made in the context of a claim to obtain 
monetary benefits.  While VA cannot ignore a veteran's 
statements or testimony simply because he is an interested 
party, the Board may assess whether his personal interest 
affects his credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board finds that his personal 
interest has also tainted the evidence.

Because the competent medical evidence of record shows no 
increased symptomatology, no increased disability rating is 
warranted.


Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As was noted in the Introduction, the 30 percent disability 
rating has been made effective as of the date of the 
veteran's claim, with the exception of the period of a 100 
percent rating when the veteran was in an in-patient PTSD 
treatment facility.  It appears from the medical record that 
the PTSD symptomatology has remained essentially consistent 
over the period since.  In particular, there appears to have 
been no time during which the schedular criteria for a 50, 70 
or 100 percent rating were met or approximated.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  

2.  Entitlement to service connection for hypertension due to 
service-connected diabetes mellitus Type II.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board first observes that the veteran has never contended 
that his hypertension was incurred during his active duty 
service, but rather was caused by his service-connected 
diabetes condition, and the claim has been consistently 
developed as a secondary service connection claim.  Thus, the 
Board will limit it's analysis of the claim to secondary 
service connection.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence clearly establishes that the veteran has been 
diagnosed with hypertension, and it further reveals the 
veteran was service-connected for diabetes mellitus type II 
effective February 16, 2001.  Thus, Wallin elements (1) and 
(2) are satisfied.

With regard to Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the Board finds that 
the record contains only a finding that no such nexus exists 
between the veteran's diabetes and hypertension conditions.  
Specifically, a VA examiner found that the veteran's 
hypertension was "less likely than not that the [veteran's] 
hypertensive disease is related to his Diabetes Mellitus, he 
has normal renal functions and a normal microalbumin."  
There is no other medical evidence of record.  

For those reasons, the Board finds that a preponderance of 
the evidence supports a conclusion that the veteran's 
hypertension disease is unrelated to his service-connected 
diabetes mellitus disability.  The claim fails because Wallin 
element (3) is not supported by the evidence of record.

3.  Entitlement to special monthly compensation (SMC) for aid 
and attendance or at the housebound rate.

Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person. A veteran will be considered to be in need of 
regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. "Bedridden" will be a proper 
basis for the determination. 38 C.F.R. § 3.352(a) (2007).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others. Id.

Although a veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the Court has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present." Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound. The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2007).

Analysis

The veteran essentially contends that his disabilities make 
him eligible for special monthly compensation for aid and 
attendance or at the housebound rate.  As noted above, the 
Board's August 2005 remand required that VBA provide the 
veteran with a Compensation and Pension examination to 
determine whether he met the criteria stated in the law and 
regulations section above.  Such an examination was provided 
in January 2006.

The veteran came to the examination alone.  The examiner 
noted the veteran drove himself to the appointment and walked 
into the hospital without any assistance, and easily walked 
to the examination room from the hallway.  The examiner noted 
that the veteran walked without any braces, canes, or other 
mechanical aid.  The examiner noted that the veteran's best-
corrected vision was "not worse than 5/200."  The veteran 
told the examiner he was not hospitalized, not permanently 
bedridden, and could protect himself from the hazards of 
daily living at home.  The veteran spends an average day 
watching television, but occasionally enjoys fishing.  The 
veteran was alert, oriented to time, place and person, and 
was described as well dressed and well groomed.  The veteran 
had full range of motion in his upper and lower extremities, 
and his back had full range of motion.  He had full strength 
and dexterity of his arms, hands and fingers, and full 
strength of his lower extremities.  He was noted to have 
normal posture.  There was no evidence of footdrop, no limps 
and no antalgic gait; his gait was normal.

The examiner noted the veteran stated that for many years he 
has had occasional vertigo for which he now takes effective 
medication; the last episode was reportedly about a year 
before the examination.  The examiner also noted that the 
veteran's last cervical spine x-ray, taken in December 2004, 
showed "minimal to moderate degenerative arthritic changes 
of C3 through C7."  Finally, the examiner noted that the 
veteran "is able to leave his home under his own power at 
will."

Clearly, the veteran is not in need of regular aid and 
attendance.  He is not bedridden, his eyesight does not meet 
regulatory criteria, and he is not a patient in any nursing 
home or other assisted living arrangement.  There is no 
evidence that the veteran is unable to dress or undress 
himself, or to keep himself ordinarily clean and presentable.  
He does not have need for any special prosthetic or 
orthopedic appliances.  He appears to be able to feed himself 
and there is no evidence of loss of coordination or extreme 
weakness of upper extremities.  There is no evidence the 
veteran is unable to attend to the wants of nature or has any 
physical or mental incapacity which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  

The veteran is service connected for diabetes mellitus type 
II currently evaluated as 40 percent disabling and PTSD 
currently evaluated as 30 percent disabling.  He is not 
housebound, but rather can leave his home at any time he so 
chooses; he drove himself to the hospital and came alone to 
the appointment in January 2006.

In sum, there is no evidence that the veteran meets any of 
the criteria for special monthly compensation for aid and 
attendance or at the housebound rate.  For those reasons, the 
claim for special monthly compensation for aid and attendance 
or at the housebound rate is denied.




ORDER

Entitlement to an increased disability rating in excess of 30 
percent for service-connected PTSD is denied.

Entitlement to service connection for hypertension due to 
service-connected diabetes is denied.

Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


